Citation Nr: 0811213	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-27 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE


Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1956 to October 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The Board observes that the veteran originally filed his 
claim with the RO in Lincoln, Nebraska.  However, the 
veteran's claims file was subsequently transferred to the RO 
in St. Louis, Missouri, which issued the June 2005 rating 
decision.  The claims file was then transferred back to the 
jurisdiction of the RO in Lincoln, Nebraska, which issued the 
August 2005 statement of the case and certified the veteran's 
appeal to the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to military 
service. 


CONCLUSION OF LAW

Tinnitus was not incurred in active service.  38 U.S.C.A. 
§ 1131 (West 2008); 38 C.F.R. § § 3.102, 3.159, 3.303 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claim, 
including that which he was to provide and that which VA 
would provide, in a letter dated February 2005, prior to the 
initial decision on the claim in June 2005.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met in this case.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connecion.  
Specifically, the February 2005 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the August 2005 statement of 
the case (SOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim. 

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the February 2005 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request all pertinent records held by Federal agencies, 
such as service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2005 letter notified him that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the February 2005 letter stated that it 
was the veteran's responsibility to ensure that that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Finally, the February 2005 letter specifically notified the 
claimant that he should submit any evidence or information in 
his possession that pertains to the claim.  Because each of 
the four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
veteran covering all the requirements is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  In 
this regard, the Board notes that a March 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and all available VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  The veteran was also afforded a VA examination in 
April 2005 in connection with this claim.  An additional VA 
medical opinion was obtained in July 2005.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC, which 
informed them of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
The veteran has argued that he was exposed to loud noise 
during his period of service and that this was the injury 
sustained from which his tinnitus resulted.  In particular, 
he contended that his primary duty station was in the engine 
room, without any ear protection.  The veteran is considered 
competent to relate a history of noise exposure during 
service.  See 38 C.F.R. § 3.159(a)(2).  Moreover, the RO 
conceded that the veteran had a history of noise exposure in 
its 2005 rating decision that granted service connection for 
bilateral hearing loss.  Accordingly, the Board concludes 
that the veteran had noise exposure in service. 

Nevertheless, the Board notes that the veteran's service 
medical records are negative for any complaints, treatment, 
or diagnosis of tinnitus.  In fact, the veteran's October 
1957 separation examination found his ears and drums to be 
normal, and he denied having a medical history of any ear 
trouble.  Moreover, the medical evidence of record shows that 
the veteran did not seek treatment for tinnitus until many 
decades following his separation from service.  In VA medical 
records dated May 2003, he denied having tinnitus.  At his 
April 2005 VA examination, the veteran circled "5 years" in 
reponse to the question "tell us the date you began having 
symptoms of tinnitus."  Therefore, the Board finds that 
tinnitus did not manifest during service or for many years 
thereafter. 

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
tinnitus, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints, symptoms, 
or findings for many for many decades between the period of 
active duty and the first complaints or symptoms of tinnitus 
is itself evidence which tends to show that the disorder did 
not have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence establishing that 
tinnitus manifested during service or within close proximity 
thereto, the more probative evidence of record does not show 
the veteran to currently have tinnitus that is related to 
military service.  As discussed above, the veteran did not 
seek treatment for many decades following his separation from 
service.  In fact, the April 2005 VA examiner opined that the 
veteran's current tinnitus was not likely related to his 
military service, and the July 2005 VA examiner stated that 
the veteran denied having tinnitus in May 2003.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
tinnitus. 

The Board does observe the veteran's contention in his July 
2005 notice of disagreement that the April 2005 VA examiner's 
opinion was inadequate because she did not acknowledge the 
statements in the January 2005 VA Form 21-526 regarding the 
onset of his tinnitus in August 1956.  However, the Board 
notes that the April 2005 VA examiner specifically indicated 
that she had reviewed the veteran's claims file, and she 
discussed the normal results of audiological examinations 
performed in 1956 and 1957.  The examiner also noted the 
veteran's written response to a questionnaire at the time of 
the examination indicating that the tinnitus had an onset of 
five years earlier.  In particular, the questionnaire 
unambiguously asked "When did the tinnitus start?  If you 
cannot remember the date it started, circle the time frame 
below which is closest to when the tinnitus started."  The 
veteran circled five years.  The Board notes that this 
response is consistent with the other medical evidence of 
record.  In this regard, the veteran was serving on active 
duty in 1956, and as previously discussed, there is no 
contemporaneous medical evidence showing that the veteran had 
tinnitus in service or for many decades thereafter.  In fact, 
VA medical records dated in May 2003 indicated that the 
veteran denied having tinnitus.  Therefore, the Board finds 
that the April 2005 VA examiner reviewed the claims file and 
rendered an opinion that is supported by the evidence of 
record.  Accordingly, the Board finds the April 2005 opinion 
to be adequate. 

Moreover, an additional VA medical opinion was obtained in 
July 2005 in response to the veteran's contention that the 
April 2005 VA examination was inadequate.  The July 2005 VA 
examiner specifically noted the veteran's conflicting 
statements rearding the onset of his tinnitus in the May 2003 
clinical note, the January 2005 VA Form 21-526 statements, 
and the April 2005 questionnaire.  Because of the 
discrepenancies in the veteran's reports, the examiner 
concluded that he could not resolve this issue without resort 
to mere speculation.  An award of service connection must be 
based on reliable competent medical evidence and conjectural 
or speculative opinions as to some remote possibility of such 
a relationship are insufficient.  See 38 C.F.R. § 3.102 
(2007).  Service connection may not be based on a resort to 
pure speculation or even remote possibility.  See id. 

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for tinnitus is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2008); 38 C.F.R. § § 3.102, 3.303 (2007).


ORDER

Entitlement to service connection for tinnitus is denied. 


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


